Citation Nr: 0920709	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-29 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's disease, 
claimed as dizziness.

4.  Entitlement to service connection for a spinal cord 
condition (neck and back).

5.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to July 
1983, with two years (dates unknown) of prior active service 
and several years of subsequent service in the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied, in pertinent part, entitlement to service 
connection for bilateral hearing loss, tinnitus, dizziness, a 
spinal cord condition (neck & back), and a nervous condition.  

In light of the current medical findings showing a diagnosis 
of Meniere's disease as the cause of the Veteran's complaints 
of dizziness, the issue has been recharacterized accordingly 
on the title page of this decision.   The claim for a nervous 
condition has been recharacterized as an acquired psychiatric 
disorder.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, claimed as a nervous 
condition, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current hearing loss, if any, was not first 
shown in service or during the first post-service year, and 
it is not otherwise associated with disease or injury 
incurred in service; and hearing loss, if any, has not been 
shown to be due to any disease or injury sustained during a 
period of ACDUTRA.

2.  The Veteran's claimed tinnitus was not first shown in 
service, or within the first post-service year, and the 
medical evidence of record does not show a current diagnosis 
of tinnitus.

3.  The Veteran's complaints of dizziness have been 
associated with Meniere's disease; neither complaints of 
dizziness nor Meniere's disease was first shown during active 
military service, or within the first post-service year, and 
there is no indication that the Veteran's dizziness began as 
a result of disease or injury incurred during a period of 
ACDUTRA.  

4.  The Veteran's current degenerative changes of the 
cervical and lumbar spine were first shown many years after 
discharge from service, are not medically linked to active 
military service, and there is no indication that the 
Veteran's current back disability had its onset during a 
period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss are not met.  38 U.S.C.A. § § 1110, 1112, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.6, 3.303 3.307, 3.309 (2008).  

2.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. § § 1110, 1112, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.6, 3.303 3.307, 3.309 (2008).  

3.  The criteria for entitlement to service connection for 
Meniere's disease, claimed as dizziness, are not met.  38 
U.S.C.A. § § 1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.303 3.307, 
3.309 (2008).  


4.  The criteria for entitlement to service connection for a 
spinal cord condition (neck and back), to include 
degenerative changes of the cervical and/or lumbar spine are 
not met.  38 U.S.C.A. § § 1110, 1112, 1131, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.303 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2007.  

This notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Moreover, the Statement of the Case, issued in July 2007 
provided a reiteration of all the aforementioned notice 
requirements, and provided the Veteran with the information 
necessary for a reasonable person to understand what evidence 
and/or information was necessary to substantiate the claims.  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).  In any event, the Veteran has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

Although the Veteran was not afforded VA examinations to 
determine the likely etiology of his claimed disabilities, no 
such examinations are necessary in this case because there is 
no evidence that the currently claimed disabilities were 
present in service and the record does not reflect the 
presence of any of the claimed disabilities until many years 
after service discharge.  In disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for hearing loss, 
tinnitus, a disability manifested by dizziness, and a spinal 
cord disability of the neck and back.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  Active military, naval, or air service 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss, for example, to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 
3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service treatment records (STRs) are negative for 
findings or diagnosis of hearing loss (for VA purposes), 
tinnitus, or a chronic disability of the spine.  

The STRs include records from the Veteran's period of active 
service as well as a few periodic physical examination 
reports dated during the Veteran's period of reserve service.  

A February 1973 induction physician noted "defective 
hearing", but two separate audiogram results showed normal 
hearing for VA purposes as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
5
15
5
LEFT
35
15
15
5
15




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
5
n/a
5
LEFT
35
15
15
n/a
5

A September 1975 STR notes complaints of pain in the upper 
right side of the thoracic area of the back.  The diagnosis 
was muscle spasm, intercostal muscles on the right.  Robaxin 
was prescribed.  A May 1979 STR notes complaints of pain and 
soreness at the right side of the neck.  The impression was 
muscle strain.  
An October 1978 report of Hearing Conservation-Periodic 
Audiometric Evaluation indicated hearing within normal 
limits.

On a March 1988 Report of Medical History, filled out by the 
Veteran in conjunction with a Reserves examination, the 
Veteran reported that he currently had, or had sometime in 
the past (by checking the corresponding box marked "yes"), 
dizziness or fainting spells, and ear, nose or throat 
trouble.  The examiner noted that the examination was 
unremarkable, and specifically indicated that, "All [of the 
conditions with a corresponding mark of] 'yes' are temporary 
conditions not presently ongoing."

Another periodic examination report associated with Reserve 
service date stamped on June 1988, shows that the Veteran's 
hearing was within normal limits, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
0
5
10
LEFT
30
0
10
5
5

The examiner noted that the Veteran was mildly overweight, 
but healthy, with a negative history of chronic problems.  

In essence, the STR's do not show a diagnosis of hearing 
loss, tinnitus, or a diagnosed disability associated with 
acute complaints of neck and thoracic pain.  

Post-service medical records include records from Germany, 
that were translated into English.  These records show that 
the Veteran was treated for various disabilities, including 
hearing loss, and degenerative changes of the cervical spine 
and lumbar spine, in Germany beginning in 2004.  In addition 
to a diagnosis of hearing loss, and degenerative changes of 
the spine, the Veteran has a diagnosis of Meniere's disease, 
to which the Veteran's current complaints of dizziness have 
been attributed.  None of these records showed or suggested 
any relationship between the current disabilities and 
military service.  
VA outpatient treatment records from March 2007 show 
complaints of chronic low back pain.  The assessment was low 
back pain.  

In a February 2007 VCAA notice response form, the Veteran 
indicated that he had no other information or evidence to 
give to VA to substantiate his claims.  

In sum, the STR's do not show a diagnosis of hearing loss, 
tinnitus, degenerative changes of the cervical and/or lumbar 
spine, or a chronic spine disability.  Although pure tone 
thresholds at 500 Hz were shown to be slightly elevated, pure 
tone thresholds at that level are not considered when 
determining the existence of a hearing loss disability for VA 
purposes.  

Current medical records show a diagnosis of hearing loss, 
albeit without any objective audiometric findings.  The 
current medical records also show a diagnosis of degenerative 
changes of the lumbar and cervical spine and Meniere's 
disease, manifested by dizziness.  There is no current 
diagnosis of tinnitus.  

The medical evidence of record has never shown a diagnosis of 
tinnitus.  A claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no medical evidence 
establishing a diagnosis of tinnitus, past or present, for 
which service connection may be established.  Thus, the 
preponderance of the evidence is against a finding service 
connection for tinnitus, and service connection is not 
warranted.  

Regarding the claims of service connection for hearing loss, 
Meniere's disease (dizziness) and degenerative changes of the 
cervical and lumbar spine, the private treatment records show 
current diagnoses of hearing loss, Meniere's disease, and 
degenerative changes of the spine.  However, there is no 
evidence of a medical nexus between these disabilities and 
the Veteran's military service.  There is no indication that 
the current disabilities began during active service or are 
the result of disease or injury during active service or 
during a period of ACDUTRA.  

The Board is mindful that "defective hearing" was noted on 
the Veteran's STR's; however, as noted on the audiograms 
during that time period, no such hearing loss disability for 
VA purposes was established at that time.  In other words, no 
defective hearing noted during service is considered 
"defective" for purposes of VA disability benefits.  
Moreover, no significant decrease in the Veteran's hearing 
was noted at the time of service discharge.  Additionally, no 
current audiometric findings have been associated with the 
claims file to support the diagnosis found in the private 
treatment records.  Nevertheless, even if current audiometric 
findings confirmed the diagnosis of hearing loss, there is no 
evidence to support the Veteran's assertions that his hearing 
loss began during, or as a result of, active military 
service.  Although the Veteran is competent to state that he 
has had difficulty hearing since service, he is not competent 
to render a medical diagnosis.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature); see also, Woehlaert v. Nicholson,  21 Vet. App. 
456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  Finally, no current diagnosis of hearing 
loss has been linked to medical service.  

The preponderance of the evidence is against the claim of 
service connection for hearing loss; there is no doubt to be 
resolved; and service connection for hearing loss is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

The Veteran's report of dizziness on a March 1988 periodic 
examination is also acknowledged; however, this first report 
of dizziness comes nearly five years after discharge from 
service, and it was not associated with any chronic disorder, 
including, but not limited to Meniere's disease.  Thus, even 
if the current complaints of dizziness, which have already 
been associated with Meniere's disease, are the same symptoms 
the Veteran experienced in 1988, there is no indication that 
the Veteran's Meniere's disease began during active service.  
There is no medical evidence linking the current Meniere's 
disease to service, and the Veteran's first complaints of 
dizziness in 1988 are several years after active duty.  

Certainly, the Veteran is competent to testify that he has 
the dizziness complained of in 1988 and today was first 
experienced during active service.  However, he is not 
competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Moreover, the Veteran's lay statements are outweighed by the 
objective findings, including the fact that the Veteran first 
reported dizziness in 1988, nearly five years after active 
service discharge.  This evidence tends to weigh against the 
Veteran's assertion of a medical nexus to military service.  
Finally, there is no indication that the Veteran's Meniere's 
disease, claimed as dizzy spells, had its onset during a 
period of ACDUTRA.

The preponderance of the evidence is against the claim of 
service connection for Meniere's disease or some other 
disability manifested by dizziness; there is no doubt to be 
resolved; and service connection for Meniere's disease, or 
some other disability manifested by dizziness is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Although the Veteran was treated on one occasion for neck 
strain, and on one occasion for muscle strain in the thoracic 
area of his back, there is no competent evidence to suggest 
that these one-time incidents resulted in a chronic 
disability that currently exists.  

Certainly, the Veteran is competent to testify that he has 
the same back and neck pain today that he had during service; 
however, he is not competent to state that his current 
back/neck disability is the result of heavy lifting during 
service, or as a result of the one-time in-service treatment 
he received for thoracic muscle spasms and/or the one-time 
in-service treatment he received for neck strain.  As a lay 
person the Veteran is not competent to offer an opinion on a 
matter clearly requiring medical expertise, such as opining 
that his current back problems are related to his in-service 
complaints, which at the time were found to be acute and 
transitory, and not chronic in nature.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions). 

Moreover, the Veteran's lay statements are outweighed by the 
objective findings, including the fact that the Veteran never 
reported recurrent back or neck pain on any physical 
examination during active service, or during a periodic 
examination in the Reserves.  This evidence tends to weigh 
against the Veteran's assertion of a medical nexus between 
military service and his back complaints as it suggests that 
his current chronic back/neck disability had its onset long 
after military duty.  Further, there is significant probative 
value placed on the reported absence of treatment for many 
years.  This suggests that the post-service symptomatology 
reported in 2004/2005 is too remote in time to support a 
finding of in-service onset of a chronic disability that 
continued to the present day.  See also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).

The preponderance of the evidence is against the claim of 
service connection for degenerative changes of the cervical 
spine and the lumbar spine; there is no doubt to be resolved; 
and service connection for degenerative changes of the 
cervical spine and the lumbar spine is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for diabetes mellitus is denied.  

Service connection for degenerative changes of the spine, 
claimed as a spinal cord condition of the back and neck, is 
denied.  





REMAND

In his Notice of Disagreement, received at the RO in April 
2007, the Veteran reported that his current nervous condition 
began during service, as a result of being wrongly accused of 
not having adequately performed his expected duties as a 
cook.  The Veteran maintains that he was almost referred to a 
Court Martial, and was ultimately transferred to another 
company, where the alleged abuse continued.  The Veteran 
reported that these experiences ultimately forced him to 
leave the Army.

On a March 1988 Report of Medical History, filled out by the 
Veteran in conjunction with a Reserves examination, the 
Veteran reported that he currently had, or had sometime in 
the past (by checking the corresponding box marked "yes"), 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble.  The examiner noted that the examination was 
unremarkable, and specifically indicated that, "All [of the 
conditions with a corresponding mark of] 'yes' are temporary 
conditions not presently ongoing."

Given the sensitive nature of the Veteran's current diagnosis 
of an acquired psychiatric disorder, his reports of being 
treated unfairly during service, along with his 
acknowledgment during service of trouble sleeping, excessive 
worry, and nervousness, an examination is necessary to 
determine the current nature and likely etiology of any 
acquired psychiatric disorder, including, but not limited to 
an anxiety disorder and/or chronic adjustment disorder.  

Moreover, given the allegations of disparate treatment, the 
Veteran's personnel file should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Request copies of the Veteran's 
service personnel/administrative records, 
from the National Personnel Records 
Center.  These records should be 
associated with the claims file, and they 
should be reviewed for evidence to 
corroborate the Veteran's account of 
being treated unjustly by his superiors.

2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
claimed nervous disorder, not already 
associated with the claims file.  

3.  Schedule the veteran for a VA 
psychiatric examination and any other 
necessary psychological testing to 
determine the current nature and likely 
etiology of any acquired psychiatric 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the requested 
examination.  The examiner should elicit 
from the Veteran and record a full 
clinical history referable to the claimed 
psychiatric disorders, and in particular, 
ask the Veteran to provide as much detail 
as possible regarding his allegations of 
disparate treatment during active 
service.  The examiner should first 
identify which, if any, acquired 
psychiatric disorders currently exist, 
and should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any current 
acquired psychiatric disorder had its 
onset during service, or within the first 
post-service year, based on all of the 
pertinent VA and private medical evidence 
in the claims file.  In particular, the 
examiner should consider the service 
treatment records, administrative 
personnel records, and VA records, as 
well as any additional pertinent medical 
evidence that is obtained and associated 
with the claims file subsequent to this 
remand.  All findings must be reported in 
detail and all indicated testing must be 
accomplished.  

4.  Following completion of the 
development requested, readjudicate the 
Veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, claimed as a nervous disorder.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


